EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Sauer on 01/26/2022.

The application has been amended as follows: 
In Claim 1, line 4-5, after “first layer including a resin based on at least one of formaldehyde and polymeric isocyanate;” DELETE “and”. 
In Claim 1, line 7-8, after “second layer also including the resin based on at least one of formaldehyde and polymeric isocyanate;” INSERT --- and a third layer of the ligno-cellulosic materials combined with a third glue mix, the third glue mix of the third layer also including the resin based on at least one of formaldehyde and polymeric isocyanate; ---.
In Claim 1, line 12, after “upon vaporization;” INSERT --- wherein the second and third layers are surface layers of the mat and the first layer is a core layer located therebetween; ---.
In Claim 1, line 15, DELETE “outer surfaces of surface layers the mat” and INSERT --- outer surfaces of the surface layers of the mat ---.
In Claim 1, line 16, DELETE “included in the second glue mix of the second layer of the ligno-cellulosic materials” and INSERT --- included in the second and third glue mixes of the second and third layers of the ligno-cellulosic materials, respectively ---.

In Claim 6, line 1, after “claim 1,” DELETE “wherein the mat further includes a third layer, both the second and third layers being the surface layers with the first layer being a core layer located therebetween; and”.
In Claim 6, line 4, after “second layer and in” DELETE “a” and INSERT --- the ---.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, and 8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest art is CN 1209818 A to Haas et al. (hereinafter Haas) cited by the Applicant in the IDS dated 12/29/2021. Haas teaches a three-later particle board with a middle layer comprising wood chips and an adhesive comprising polyisocyanate, and an amine salt of malonic acid comprising dimethylaminopropylurea and malonic acid, and a top and bottom 
Haas does not teach wherein there is not any hardener in the first core layer.
Haas also does not teach wherein the resin hardener is sprayed onto only the outer surfaces layers of the mat, i.e. not between the first and second layer, and further does not teach wherein the resin hardener is in the second and third glue mixes of the second and third layers of the ligno-cellulosic materials.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766       


/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766